Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 4, 6-8, 10, 11, 13, 15-17, 19-20, 22, 24-26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath (20020140816) in view of Yeh (20060152634).
Regarding claim 1, McGrath discloses an article of manufacture comprising computer readable instructions that, when executed, cause a processor to at least: determine a first histogram based on at least one of luminance components or chrominance components of a first frame of video, the first histogram having first histogram bins (pars. 51-53);
determine a second histogram based on at least one of luminance components or chrominance components of a second frame of video, the second histogram having second histogram bins (pars. 44-45 and 51-53); 
compute a sum of differences based on the first histogram bins and the second histogram bins (par. 53);
McGrath teaches that the sum of difference is used to select one frames.  
Yeh teaches determine, based on the computed sum of differences, that the first frame and the second frame correspond to a video 
It would have been obvious at the time of the invention to one of ordinary skill in the art to include in McGrath the ability to identify a scene change based on the histogram differences because calculating differences is a well known method to detect change.   
Regarding claim 4, see par. 53.
Regarding claim 6, see par. 33 of Yeh.
Regarding claim 7, see the pars. 34-37 of Yeh.
Regarding claim 8, the visible identifier is a flash.
Regarding claim 10, par. 34 of Yeh teaches a sum of absolute difference.  
Regarding claims 11, 13, 15-17, 19-20, 22, 24-26, and 28, see the rejection of claims 2, 4, 6-8 and 10.


Claims 3, 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath (20020140816) in view of Yeh (20060152634) in further view of Wittebrood (20060056689).
Regarding claim 3, Witterbrood teaches storing both chrominance and luminance in histogram bins in par. 44.
It would have been obvious at the time of the invention to one of ordinary skill in the art to include in Yeh and McGrath the ability to store moth chominance and luminance in different bins as taught by Wittebrood.  The reason is to allow more information comparison in the histogram bins.  
Regarding claims 12 and 21, see the rejection of claim 3.


Claims 5, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath (20020140816) in view of Yeh (20060152634) in further view of Liu (20050078222).

Liu teaches this in claim 5.
It would have been obvious at the time of the invention to one of ordinary skill in the art to include in Yeh and McGrath the ability to adjust the threshold as taught by Liu.  The reason is to make the system adaptable to increase good results.  
Regarding claim 9, see pars. 31 and 34 of Liu.
Regarding claims 14 and 18, see the rejection of claims 5 and 9.
Regarding claims 23 and 27, see the rejection of claims 5 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666